DISMISS and Opinion Filed May 22, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00143-CV

 JACKIE LYN TAYLOR, L.V.N. FORMER EMPLOYEE OF BROOKDALE SENIOR
                       LIVING PLANO, Appellant
                                 V.
SHERRIE SAMARI, INDIVIDUALLY AND AS HEIR TO AND REPRESENTATIVE OF
            THE ESTATE OF FRANK ALLEN PONATH, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-02029-2018

                            MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Whitehill
       Before the Court is appellant’s May 20, 2019 unopposed motion to dismiss this appeal.

We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE

190143F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JACKIE LYN TAYLOR, L.V.N.                        On Appeal from the 199th Judicial District
 FORMER EMPLOYEE OF BROOKDALE                     Court, Collin County, Texas
 SENIOR LIVING PLANO, Appellant                   Trial Court Cause No. 199-02029-2018.
                                                  Opinion delivered by Justice Whitehill,
 No. 05-19-00143-CV       V.                      Justices Partida-Kipness and Pedersen, III
                                                  participating.
 SHERRIE SAMARI, INDIVIDUALLY
 AND AS HEIR TO AND
 REPRESENTATIVE OF THE ESTATE
 OF FRANK ALLEN PONATH, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered May 22, 2019




                                            –2–